Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Zhou et al. (US 2012/0325353, hereafter “Zhou”), Tsai (US 7,299,510) and Malek (US 2007/0193640) are considered the closest prior art.
Zhou discloses a holder device with waterway switching function, comprising: a holder, wherein: the holder is disposed with a socket, an inlet waterway, a first outlet waterway, a second outlet waterway, and a first valve member, the socket is disposed with a switch, the holder is disposed with a first diversion waterway, a second diversion waterway, the first valve member is connected to the inlet waterway, the first diversion waterway, and the second diversion waterway, the first valve member is operatively connected to the switch in transmission to enable the first diversion waterway and the second diversion waterway to be switched to be alternatively in communication with the inlet waterway when the switch is triggered, the first diversion waterway is in communication with the first outlet waterway.
Tsai discloses a holder that is disposed with a second valve member.
Neither Zhou, Tsai nor Malek anticipate or render obvious the combination of the holder is disposed with a unidirectional waterway, the unidirectional waterway is disposed with a check valve configured to be open to enable water to flow in a direction from the second diversion waterway to the first outlet waterway, the second valve member is connected to the second diversion waterway, the unidirectional waterway, and the second outlet waterway, the second valve member is configured to enable the unidirectional waterway and the second outlet waterway to be switched to be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PAUL J GRAY/Examiner, Art Unit 3753